DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 04/29/2021, with respect to the rejection of claims 1, 9, & 17 under 102 have been fully considered. In light of prior art provided by Applicant, Examiner must admit that previously indicated allowable subject matter is not, in fact allowable. In light of prior art provided by Applicant, Examiner must admit that previously indicated allowable subject matter, claims 4, 12, & 18, is not, in fact allowable. Examiner did not recognize that the limitation disclosed in claims 4 12, & 18 was in fact a term in a Taylor series expansion. Therefore, the 102 rejection made previously is not applicable, but a new 103 rejection will be made in light of the provided prior art of Du. If there are any problems, Applicant is encouraged to contact the Examiner to advance prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 14, 17, 19, & 20 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Juchem et al (Juchem, C., Nixon, T.W., McIntyre, S., Rothman, D.L. and de Graaf, R.A., 2010. Magnetic field homogenization of the human prefrontal cortex with a set of localized electrical coils. Magnetic Resonance in Medicine: An Official Journal of the International Society for Magnetic Resonance in Medicine, 63(1), pp.171-180.) in view of Du et al (U.S. Pat. # 5,917323).
Regarding Independent Claim 1, Juchem teaches:

an electromagnet system for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging (Title, Abstract, and Fig. 3 and associated text.), the electromagnet system having:
 a first shim coil configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term (Fig. 3a and associated text. See pages 172-175 wherein the shimming coil system is disclosed in regards to second order terms.), the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field (See Discussion page 178 column 2.).
Juchem does not explicitly teach:
the first second-order compensation term being (G2)/(8*B0).
Du teaches:
the first second-order compensation term being (G2)/(8*B0). (See Equation 11 on column 4.).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to apply the teaching of Du to the teachings of Juchem such that the first second-order compensation term would be (G2)/(8*B0
Regarding Claim 2, Juchem & Du teach or makes obvious all elements of claim 1, upon which this claim depends.
Juchem teaches the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation (See Fig. 3a-c wherein the coils are circles designed to reduce higher order terms. See also Fig. 2a-d.).
Regarding Claim 3, Juchem & Du teach or makes obvious all elements of claim 1, upon which this claim depends.
Juchem teaches the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first second-order concomitant magnetic field has a zx spatial variation, and a yz shim coil and the first second-order concomitant magnetic field has a yz spatial variation (See Fig. 3a-c wherein the coils are circles designed to reduce higher order terms. See also Fig. 2a-d.).
Regarding Claim 8, Juchem & Du teach or makes obvious all elements of claim 1, upon which this claim depends.
Juchem teaches the first shim coil is a matrix coil (See Fig 2a-d and 3a-c wherein coils are disclosed.).
Regarding Independent Claim 9, Juchem teaches:
A method for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging, the method comprising: 
generating a first compensation magnetic field with a first shim coil during imaging according to a first second-order compensation term (Fig. 3a and associated text. See pages 172-175 wherein the shimming coil system is 
Juchem does not explicitly teach:
the first second-order compensation term being (G2)/(8*B0).
Du teaches:
the first second-order compensation term being (G2)/(8*B0). (See Equation 11 on column 4.).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to apply the teaching of Du to the teachings of Juchem such that the first second-order compensation term would be (G2)/(8*B0) because this is the term in a Taylor series expansion commonly used to approximate complex magnetic fields or other physical phenomenon.  
Regarding Claim 10, Juchem & Du teach or makes obvious all elements of claim 9, upon which this claim depends.
Juchem teaches the first shim coil is an x2 + y2 shim coil and the first second-order concomitant magnetic field has an x2 + y2 spatial variation (See Fig. 3a-c wherein the coils are circles designed to reduce higher order terms. See also Fig. 2a-d.).
Regarding Claim 11, Juchem & Du teach or makes obvious all elements of claim 9, upon which this claim depends.
Juchem teaches the first shim coil is one of: a z2 shim coil and the first second-order concomitant magnetic field has a z2 spatial variation, a zx shim coil and the first 
Regarding Claim 14, Juchem & Du teach or makes obvious all elements of claim 13, upon which this claim depends.
Juchem teaches generating the first compensation magnetic field comprises: designing and creating the x2 + y2 shim coil to produce the compensation magnetic field; and driving the x2 + y2 shim coil during magnetic resonance imaging (See Fig. 3a-c wherein the coils are circles designed to reduce higher order terms. See also Fig. 2a-d.).
Regarding Independent Claim 17, Juchem teaches:
An electromagnet for reducing a higher order term of a concomitant field in an imaging magnetic field during magnetic resonance imaging (Fig. 3a and associated text. See pages 172-175 wherein the shimming coil system is disclosed in regards to second order terms.), the electromagnet configured to be driven to generate a first compensation magnetic field during imaging according to a first second-order compensation term (Fig. 3a and associated text. See pages 172-175 wherein the shimming coil system is disclosed in regards to second order terms.), the first compensation magnetic field having a similar amplitude but opposite direction as that of a first second-order concomitant magnetic field (See Discussion page 178 column 2.).
Juchem does not explicitly teach:
the first second-order compensation term being (G2)/(8*B0).
Du teaches:
the first second-order compensation term being (G2)/(8*B0). (See Equation 11 on column 4.).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to apply the teaching of Du to the teachings of Juchem such that the first second-order compensation term would be (G2)/(8*B0) because this is the term in a Taylor series expansion commonly used to approximate complex magnetic fields or other physical phenomenon.  
Regarding Claim 19, Juchem & Du teach or makes obvious all elements of claim 17, upon which this claim depends.
Juchem teaches the electromagnet is an x2 + y2 shim coil for correcting the first second-order concomitant magnetic field with an x2 + y2 spatial variation (See Fig. 3a-c wherein the coils are circles designed to reduce higher order terms. See also Fig. 2a-d.).
Regarding Claim 20, Juchem & Du teach or makes obvious all elements of claim 17, upon which this claim depends.
Juchem teaches the electromagnet is one of: a z2 shim coil for correcting the first second-order concomitant magnetic field with a z2 spatial variation, a zx shim coil for correcting the first second-order concomitant magnetic field with a zx spatial variation, and a yz shim coil for correcting the first second-order concomitant magnetic field with a yz spatial variation (See Fig. 3a-c wherein the coils are circles designed to reduce higher order terms. See also Fig. 2a-d.).
Regarding Claim 4, Cancelled.
Regarding Claim 12, Cancelled.
Regarding Claim 18, Cancelled.

Allowable Subject Matter
Claims 5-7, 13, 15, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specificity of the limitations listed below would require impermissible hindsight to make obvious over the cited reference above. The specific structural and functional limitations are novel and not an obvious variation of the cited reference. For these reasons, the claims below are objected to.
Regarding Claim 5, Juchem teaches all elements of claim 1, upon which this claim depends.
Juchem does not explicitly teach a z-gradient coil for generating the imaging magnetic field in the z-direction, wherein the shim coil is designed to reduce the sensitivity of mutual inductance with the z-gradient coil.
Regarding Claim 6,
The MRI system of claim 2, wherein the electromagnet system further comprises at least one of: a z2 shim coil, a zx shim coil, or a yz shim coil, the z2 shim coil configured to be driven to generate a second compensation magnetic field during imaging according to a second second-order compensation term, the second compensation magnetic field having a similar amplitude but opposite direction as that of a second second-order concomitant magnetic field with a z2 spatial variation, the zx shim coil configured to be driven to generate a third compensation magnetic field during imaging according to a third second- order compensation term, the third compensation magnetic field having a similar amplitude but opposite direction as that of a third second-order concomitant magnetic field with a zx spatial variation, and the yz shim coil configured to be driven to generate a fourth compensation magnetic field during imaging according to a fourth second- order compensation term, the fourth compensation magnetic field having a similar amplitude but opposite direction as that of a fourth second-order concomitant magnetic field with a yz spatial variation.
Regarding Claim 7,
The MRI system of claim 6, wherein the second second-order compensation term is (Gx2+Gy2)/(2*BO), the third second-order compensation term is -Gx*Gz/(2*BO), and the fourth second-order compensation term is -Gy*Gz/(2*BO).
Regarding Claim 13, Juchem teaches all elements of claim 10, upon which this claim depends.
Juchem does not explicitly teach the imaging magnetic field in the z- direction is generated by driving a z-gradient coil, and wherein a mutual inductance constraint is applied to the first second-order compensation term for reducing the sensitivity of mutual inductance between the x2 + y2 shim coil with the z-gradient coil.
Regarding Claim 15, Juchem teaches all elements of claim 10, upon which this claim depends.
Juchem does not explicitly teach generating at least one of: a second, third, or fourth compensation magnetic field during imaging, the second compensation magnetic field being generated with a z2 shim coil according to a second second-order compensation term, the second compensation magnetic field having a similar amplitude but opposite direction as that of a second second-order concomitant magnetic field with a z2 spatial variation, the third compensation magnetic field being generated with a zx shim coil according to a third second-order compensation term, the third compensation magnetic field having a similar amplitude but opposite direction as that of a third second-order concomitant magnetic field with a zx spatial variation, and the fourth compensation magnetic field being generated with a yz shim coil according to a fourth second-order compensation term, the fourth compensation magnetic field having a similar amplitude but opposite direction as that of a fourth second-order concomitant magnetic field with a yz spatial variation.
Regarding Claim 16,
Juchem does not explicitly teach the second second-order compensation term is (Gx2+Gy2)/(2*BO), the third second-order compensation term is -Gx*Gz/(2*BO), and the fourth second-order compensation term is -Gy*Gz/(2*BO).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited teach some elemental aspects of shim coils and how the function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858